internal_revenue_service number release date index number - ------------------- ------------------------------ ----------------------------- ------------------------------- - department of the treasury washington dc person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 - plr-130108-03 date date x country date dear ---- --------- --------------------------------- ein ---------------- ---------- ------------------ this letter responds to your letter dated date and subsequent correspondence submitted on behalf of x requesting an extension under ' of the procedure and administration regulations for x to elect under sec_301_7701-3 to be treated as a partnership for federal tax purposes the information submitted states that x is an entity formed under the laws of country the members of x intended that the x elect to be treated as a partnership effective date however inadvertently form_8832 entity classification election was not filed on behalf of x sec_301_7701-3 provides guidance on the classification of a foreign eligible_entity for federal tax purposes generally a foreign eligible_entity is treated as an association_taxable_as_a_corporation if all members have limited_liability unless the foreign eligible_entity has more than one owner and makes and election to be treated as a partnership pursuant to the rules in sec_301_7701-3 sec_301_7701-3 provides that an entity classification election must be filed on form_8832 and can plr-130108-03 be effective up to days prior to the date the form is filed or up to months after the date on which the form is filed under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301 a based solely on the information submitted we conclude that x has satisfied the requirements of and as a result x is granted an extension of time for making the election to be classified as a partnership for federal tax purposes effective date for days following the date of this letter x should make the election by filing form_8832 with the appropriate service_center a copy of this letter should be attached to the form a copy is enclosed for that purpose except as expressly provided herein no opinion is expressed or implied this ruling is directed only to the taxpayer s requesting it sec_6110 of concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the internal_revenue_code provides that it may not be used or cited as precedent plr-130108-03 being sent to x pursuant to a power_of_attorney on file with this office a copy of this letter is sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
